Stephens, J.
Upon the trial of a suit against the master to recover damages for injuries to the property of the plaintiff, alleged to have been caused as a result of the negligent operation of the defendant’s automobile by the defendant’s servant, where there was no evidence that the servant had previously failed to carry out any instructions of the master, a charge that the jury could consider whether the defendant had “exercised due caution in employing the servant, and as to whether he would carry out the instructions of the employer,” or that if the defendant was negligent in employing the servant and “allowed the employee to continue to operate the car because of any acts or refusal to obey orders,” and that if the plaintiff’s property was injured as a result of this negligence, the defendant would be liable, were not adjusted to the evidence. Each of such charges was error prejudicial to the defendant.
2. The .court ■ erred in overruling the defendant’s motion for a new .trial.

Judgment reversed.


JenMns, P. J., and Bell, J., concur.